DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 13, 16-20 and 23-25 are pending in this office action.
Claims 12, 14-15 and 21-22 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 was filed after the mailing date of the Notice of Allowance on 06/23/2022 The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 1, 13 and 17 arts of record does not explicitly disclose at least the following:
“Determining first assignment of a first AVC setup group from the two or more AVC setup groups to a first virtual machine; Determining a second assignment of a second AVC setup group different from the first AVC setup group to a second virtual machine different from the first virtual machine such that the first AVC setup group is configurable independent from the receiving a first AVC signal from a first remote AVC device in the first AVC setup routing the first AVC signal to first virtual machine”;
Klein discloses establishing different VMs for different user or group of users for teleconferencing including audio and video [0015,0032,0024,0020] but not explicitly different setup to select from in association with initiating audio/video.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRAHIM BOURZIK/Examiner, Art Unit 2191     

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191